NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JIMMY DEAN BALDWIN,
Claim,ant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
7 7 ' lo
2010-7147
Appeal from the United States Court of Appea1s for
Veterans C1aims in case no. 08-4306,eJudge Kenneth B.
Kramer.
ON MOTION
ORDER
Jirnmy Dean Ba1dwin moves for the court to order the
United States Board of Veterans’ Appeals "to proceed with
1itigation.” The Secretary of Veterans Af`fairs opposes.
On Apri1 25, 2011, this court granted the Secretary‘s
motion to dismiss this appeal for lack of jurisdiction

BALDWIN V. DVA 2
Baldwin does not have an appeal currently pending before
this court.
Accordingly,
IT ls ORDERED THAT:
The motion is denied as moot.
FoR THE COURT
AU5 2 5 wl /S/ Jan H01~ba1y
Date J an I~Iorba1y
C1erk
cc: Jin1my Dean Baldwin a
Richard P. Schroeder, Esq. F"_ED
20 u.s.c0uR'r or APPEALs ron
6 mr-: Fa)ERAL macon
AUG 2 6 ZllH
.IAN H{}RBALY
CLERK